Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-108635 published 2012-06-07 (listed in IDS 12/23/2019 and pto-892, attached cleaner copy of translation downloaded from epo App JP2010255654 published as JP2012-108635) by Namiki Yuta et. al. (hereafter Yuta).

	
Claim 1:	
Yuta discloses “An information processing apparatus, comprising: 
“a memory that stores therein, with respect to a database containing a plurality of records each having a first data item and a second data item, an index including, in association with each of a plurality of candidate values that are used as the first data item, record specification information specifying two or more records with said each candidate value as the first data item among the plurality of records and a statistical value obtained from values of the second data item registered in the two or more records specified by the record specification information; and”[ a memory that stores therein (0035, distributed memory database system; 0042, storage unit; 0047, storage unit ), with respect to a database containing a plurality of records (fig. 2 210) each having a first data item (fig. 2 210 for example 210a of 210a-c) and a second data item (fig. 2 210 for example 210c of 210a-c), an index including (fig. 8, 243), in association (fig. 1-8) with each of a plurality of candidate values (8/10, 8/11)that are used as the first data item(fig. 2 210 for example 210a of 210a-c has 3 dates 8/10, 2 dates 8/11), record specification information specifying two or more records with said each candidate value (fig. 8 243 col. 1, 8/10, 8/11 are two or more records with said each candidate value)as the first data item among the plurality of records (fig. 2 210a, dates 8/10 8/11)and a statistical value (fig. 8 243 13800, 600; 0072 total sales of each date) obtained from values of the second data item registered (fig. 2 210c 8/10 800+1000+12000 = 13800, 8/11 1200+4800 = 6000) in the two or more records specified by the record specification information (fig. 8 243, col. 1 8/10, 8/11); and] 
“a processor that receives a query including a search condition specifying a requested value of the first data item and a command requesting statistical processing of values of the second data item registered in records satisfying the search condition among the plurality of records, retrieves the statistical value associated with one of the plurality of candidate values satisfying the search condition from the index, and outputs a processing result based on the retrieved statistical value for the query.”[ a processor that receives a query (0066, query issued by the client machine 50 to the front db server 10) including a search condition specifying a requested value of the first data item (0066, group by [date]) and a command requesting statistical processing of values of the second data item registered in records satisfying the search condition(0066, select sum [sales]) among the plurality of records (fig. 2 210), retrieves the statistical value (fig. 8, 13800, 600) associated with one of the plurality of candidate values (8/10, 8/11) satisfying the search condition from the index (fig. 8 243), and outputs a processing result (0072, result of the process) based on the retrieved statistical value (result data 243 showing the total sales of each date returned to the client machine as a result) for the query (0066, query issued)]Claim 3:
Yuta discloses “The information processing apparatus according to claim 1, wherein the statistical value is a sum, maximum value, minimum value, or average of the values of the second data item registered in the two or more records specified by the record specification information.”[ wherein the statistical value (fig. 8, 13800, 600) is a sum (0066, expression 4, select sum [] from [] group by []), maximum value, minimum value, or average of the values (0080, operation of min, max, avg,..is also possible in the same system)of the second data item registered in the two or more records (fig. 2 210c, sales) specified by the record specification information (fig. 8, 8/10, 8/11)]Claim 5:
Namiki discloses 
“receiving a query against a database containing a plurality of records each having a first data item and a second data item, the query including a search condition specifying a requested value of the first data item and a command requesting statistical processing of values of the second data item registered in records satisfying the search condition among the plurality of records;” [receiving a query against a database (0066, query issued by the client machine 50 to the front db server 10) containing a plurality of records (fig. 2 210) each having a first data item (fig. 2 210 for example 210a of 210a-c) and a second data item(fig. 2 210 for example 210c of 210a-c), the query including a search condition specifying a requested value of the first data item (0066, group by [date]) and a command requesting statistical processing of values of the second data item registered in records satisfying the search condition(0066, select sum [sales])  among the plurality of records(fig. 2 210)]
“retrieving, from an index including, in association with each of a plurality of candidate values that are used as the first data item, record specification information specifying two or more records with said each candidate value as the first data item among the plurality of records and a statistical value obtained from values of the second data item registered in the two or more records specified by the record specification information, the statistical value associated with one of the plurality of candidate values satisfying the search condition; and” [retrieving, from an index including(fig. 8, 243), in association (fig. 1-8) with each of a plurality of candidate values (8/10, 8/11) that are used as the first data item(fig. 2 210 for example 210a of 210a-c has 3 dates 8/10, 2 dates 8/11), record specification information specifying two or more records with said each candidate value (fig. 8 243 col. 1, 8/10, 8/11 are two or more records with said each candidate value) as the first data item among the plurality of records (fig. 2 210a, dates 8/10 8/11) and a statistical value (fig. 8 243 13800, 600; 0072 total sales of each date) obtained from values of the second data item registered(fig. 2 210c 8/10 800, 1000, 12000 (800+1000+12000 = 13800), 8/11 1200, 4800 (1200+ 4800 = 6000))  in the two or more records specified by the record specification information(fig. 8 243, col. 1 8/10, 8/11), the statistical value(fig. 8 243 13800, 600; 0072 total sales of each date)  associated (fig. 8)with one of the plurality of candidate values (8/10, 8/11) satisfying the search condition (0066, select sum [sales]; 0066, expression 4)]
“outputting a processing result based on the retrieved statistical value for the query.”[ outputting a processing result (0072, result of the process) based on the retrieved statistical value(result data 243 showing the total sales of each date returned to the client machine as a result)  for the query(0066, query issued)]

Allowable Subject Matter
4.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167